1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   TIMOTHY CLEVELAND,                              )   Case No.: 1:20-cv-01140-NONE-JLT
                                                     )
12                  Plaintiff,                       )   ORDER DISREGARDING MISCELLANEOUS
                                                     )   MOTION
13          v.                                       )
                                                     )   (Doc. 20)
14   UNITED STATES DEPARTMENT OF
                                                     )
     AGRICULTURE, et al.,
15                                                   )
                                                     )
16                  Defendants.                      )

17          On June 23, 2021, plaintiff filed a miscellaneous motion, titled by the plaintiff as a “Motion To
18   Dissolve Eastern District of Wisconsin Temporary Restraining Order.” (Doc. 20.) However, the
19   Court has previously issued findings and recommendations to dismiss the action without prejudice
20   (Doc. 18), to which plaintiff has already filed objections (Doc. 19). Therefore, plaintiff’s motion is
21   DISREGARDED.
22
23   IT IS SO ORDERED.
24
        Dated:     June 24, 2021                             _ /s/ Jennifer L. Thurston
25                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

26
27
28
